                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                )
                                         )
                    Plaintiff,           )                4:14CR3060-2
                                         )
             v.                          )
                                         )
DIANE RENEE HOLBROOK,                    )                    ORDER
                                         )
                    Defendant.           )
                                         )


      The undersigned is in receipt of a letter from the defendant.

      IT IS ORDERED that:

      (1)    The Clerk of Court shall file the defendant’s letter as a motion.

     (2) Treating the defendant’s letter as a motion to release detainer, it is denied.
However, I have no objection to the defendant being to allowed to participate in
Nebraska’s work release program.

      (3) The Clerk of Court shall send a copy of this order to the defendant at the
defendant’s last known address.

      DATED this 16th day of January, 2019.

                                        BY THE COURT:

                                        s/ Richard G. Kopf
                                        Senior United States District Judge
